El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
En una escritura de hipoteca se consignó la siguiente cláusula:
“7a. En caso de venta de la finca descrita, quedará por ese hecha vencido el término de esta hipoteca, pudiendo en su consecuencia el acreedor ejecutarla, reclamando Ib que se le adeudare por todos con-ceptos. ’ ’
El Registrador de la Propiedad de San Germán inscribió el documento que contenía esta hipoteca con el defecto de que la condición expresada se basaba en una ley prohibitiva y era por tanto irrenunciable.
El apelante llama la atención hacia el hecho de que fre-cuentemente se redactan las hipotecas con cláusulas según las cuales la hipoteca vence enteramente por la falta de pago de cualquiera de los plazos del capital o intereses. Alega que la cláusula citada no establece prohibición alguna en la venta de bienes en lo cual creemos que tiene razón. Cualquier persona que compre la finca al deudor estaría obligada a infor-marse del próximo vencimiento del crédito hipotecario y tiene el derecho de pagar en seguida dicha hipoteca al acreedor. Igual derecho tiene el acreedor a exigir que se verifique el pago. El comprador tiene el derecho de pagar la hipoteca inmediatamente. El comprador no está obligado a comprar pero la cláusula de referencia no le impide que pueda adqui-rir un buen título con sujeción a una hipoteca que sea paga-dera inmediatamente.
Debe revocarse la nota del registrador en cuanto al defecto apuntado.

Revocada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados dél Toro y Aldrey.